Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The method for measuring surface area is not given. 
	Claim 2’s “is included in class of aromatic hydrazides” is not understood.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Detrano 6191206 in view of Hamatani 2019/0177513 or Yonemoto 2011/0196063.

N343 has a surface area of 97m2/g (table 2) which qualifies as applicant’s “a”. Printex XE2 has a surface area of 1000m2/g (table 2) which qualifies as applicant’s “b”.
The cited example lacks an aromatic hydrazide.
Aromatic hydrazides are known dispersing agents for carbon black in rubber compositions. Hamatani (abstract; paragraph 69) discloses such compounds improve wear resistance and improves dispersiveness of the carbon black in the rubber in amounts of as little as 0.05phr (paragraph 58). Yonemoto (paragraph 78) recognizes that a hydrazide improves rolling resistance.
It would have been obvious to add an aromatic hydrazide to Detrano’s rubber composition to improve the tread’s properties

In regards to applicant’s dependent claim:
The first carbon black may have a slightly higher surface area (col 3 line 36-40; table 2).


Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki 2014/0296413 in view of Hamatani 2019/0177513 or Yonemoto 2011/0196063.
2/g (paragraph 119) which qualifies as applicant’s “a”. Lionite has a surface area of 1052m2/g (paragraph 122) which qualifies as applicant’s “b”.
The cited example lacks an aromatic hydrazide.
Aromatic hydrazides are known dispersing agents for carbon black in rubber compositions. Hamatani (abstract; paragraph 69) discloses such compounds improve wear resistance and improves dispersiveness of the carbon black in the rubber in amounts of as little as 0.05phr (paragraph 58). Yonemoto (paragraph 78) recognizes that a hydrazide improves rolling resistance.
It would have been obvious to add an aromatic hydrazide to Miyazaki’s rubber composition to improve the tread’s properties

In regards to applicant’s dependent claim:
The first carbon black may have a slightly higher surface area (paragraph 67).
The amount of the conductive carbon black can be slightly higher (eg 8 pphr paragraph 65) which would meet applicant’s preferred a/b ratio.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over KR1020160125842 in view of Hamatani 2019/0177513.
2/g and KMH77 has a surface area of  3,300m2/g meeting applicant’s first and second carbon blacks respectively (see table 2). The composition is useful in tires (paragraph 1).
The cited example lacks an aromatic hydrazide.
Aromatic hydrazides are known dispersing agents for carbon black in rubber compositions. Hamatani (abstract; paragraph 69) discloses such compounds improve wear resistance and improves dispersiveness of the carbon black in the rubber in amounts of as little as 0.05phr (paragraph 58). 
It would have been obvious to add an aromatic hydrazide to Miyazaki’s rubber composition to improve the composition’s properties.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Miyasaka 2018/0105675 in view of Detrano 6191206.
	Miyasaka exemplifies (#2) a blend of 100 parts natural rubber (ie applicant’s polymer base), 50 parts carbon black1, 0.5 parts compound 1, 0.5 parts compound 2-2, stearic acid, ZnO, antioxidant, sulfur and vulcanization accelerator (ie applicant’s vulcanizing system). Compound 2-2 is an aromatic hydrazide (paragraph 45) which qualifies as applicant’s “c”. Carbon black1 is SEAST6 (paragraph 45) which inherently has a surface area of 119m2/g (see paragraph 41 of Mukai 2019//0144680) which qualifies as applicant’s “a”. The composition is useful in tires (paragraph 11).

	Conductive carbon black having a surface area of at least 1000m2/g is a known additive to tire rubber (see Detrano col 3 line 1-6). This conductive carbon black prevents static electricity buildup (Detrano col 2 line 64). When conventional carbon black is also present, the amounts of the conductive carbon black should be 5-15pphr (Detrano col 3 line 30).
	It would have been obvious to add conductive carbon black to Miyakasa’s example to prevent static electricity buildup. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J BUTTNER whose telephone number is (571)272-1084. The examiner can normally be reached on weekdays from 9 to 3pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck, can be reached at telephone number 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/DAVID J BUTTNER/           Primary Examiner, Art Unit 1765                                                                                                                                                                                             	5/20/21